Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been cancelled by the Applicant.
Claims 11-18 are pending and examined on the merits in the present Office action.

Specification
The disclosure is objected to because of the following informalities: 
Table 4 appears to contain a typo, “Aminoi” should read “Amino”.  
Page 34 appears to contain a typo, “flnk” should read “flank”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite a recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence wherein said polynucleotide comprises a nucleic acid sequence having at least 90% identity to SEQ ID NO: 2. This judicial exception is not integrated into a practical application because the applicant-provided definition on page 34 of the instant Specification of “recombinant” is: 

The definition provided by the applicant reads on a naturally occurring sequence provided that a nucleic acid can naturally be edited or occur in a region other than the native genomic location as a result of crossover events, for example. Claim 11 recites the additional element of the recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence however the product of nature would be expected to be operably linked to a regulatory sequence such as a promoter to direct transcription of the nucleotide sequence by RNA polymerase to ultimately encode a protein; therefore, it does not provide a meaningful limitation as it is merely a nominal component of the claim and does not amount to more than a product of nature in combination with this additional limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of being operably linked to a regulatory sequence and encoding an amino acid sequence are not only well-understood, routine and conventional in the art, but in combination with the limitation of a recombinant DNA construct they fail to read on more than the judicial exception of a product of nature. One option the Applicant may consider for an amendment to obviate the rejection under 35 USC 101 would be to include a limitation wherein the polynucleotide is operably linked to a heterologous regulatory sequence.
The structure itself is not markedly different given the definition. Definition 1, its not in a host cell, definition 3 doesn’t work because it’s not in a host cell [FP whether DNA is isolated or not it’s not markedly different]; optionally definition two could potentially 
Regarding claims 14-16, “transgenic” has not been defined to mean that a heterologous element has been included; while this is often what transgenic means in the art, it is not clear from the independent claim that there would be a marked difference between a transgenic plant comprising the recombinant DNA construct of claim 11 and the product of nature. SEQ ID NO: 1 is from maize, while cultivated maize is not a product of nature, it is known that teosinte shares 90% or more of its genome with cultivated maize. Applicant is recommended to recite a limitation drawn to the construct comprising an element heterologous to the plant into which it is transformed; for example, transformation of any of the plants recited in claim 16 besides maize would not be rejected under 35 USC 101.
Claim 17 is drawn to a transgenic seed which does not necessarily retain the sequence of the transgenic plant it was produced from. Agrobacterium transformation is not necessarily homozygous meaning it would produce progeny which do not possess the transformation and it is also known to be transient i.e. not stably transformed, which would also result in the progeny seed not possessing the transformation. Agrobacterium is known to be transient. Applicant is recommended to recite “A seed comprising the recombinant DNA construct of claim 11…”
Claim 18 is also rejected for failing to cure the deficiency of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019182884 (filed 03/15/2019). 
The claims are drawn to a recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence wherein said polynucleotide comprises a nucleic acid sequence encoding an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2; wherein the regulatory sequence is a promoter functional in a plant cell; wherein the polynucleotide comprises a nucleic acid sequence having at least 95% sequence identity to SEQ ID NO: 1; a transgenic plant cell comprising the recombinant DNA construct; a transgenic plant comprising the plant cell, wherein the plant is maize; transgenic seed produced from the transgenic plant and a progeny plant derived from the transgenic plant.
SEQ ID NO: 4 of ‘884 shares 100% identity with instant SEQ ID NO: 2. ‘884 discloses SEQ ID NO: 4 is encoded by a Southern Rust resistance gene NLR03 (page 44, lines 25-30). ‘884 discloses transforming the NLR03 gene to be transgenically expressed in maize conferring SCR resistance in plants. ‘884 discloses transformed plant producing genes comprising the polynucleotide construct. Therefore, ‘884 anticipates instant claims 11-18.

B.	Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CYMMT (CIMMYTMA 28095, Zea mays L. subsp. mays, CML 496).
The claim is drawn to a recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence wherein said polynucleotide comprises a nucleic acid sequence encoding an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2.
While the instantly claimed invention is not drawn to a use for the claimed product of claim 11, the Applicant discloses identifying SEQ ID NO: 1 as being used in a method to detect or select for SCR resistance (page 3). The instantly claimed invention does not appear to explicitly disclose the source of the SCR resistance allele (see Example 1, page 44; the SCR resistant parent line is unnamed); however, the Applicant discloses mapping a single candidate gene for SCR resistance in publicly available CYMMT Maize Line 496 (CML496) to the short arm of chromosome 10 (Example 4, page 47). Absent disclosure from the Applicant stating otherwise, the instantly claimed invention is interpreted as SEQ ID NO: 1 being from CML496.  CYMMT discloses maize line CML496 having been publicly available from at least as early as September 11, 2006.  The recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence wherein said polynucleotide comprises a nucleic acid sequence encoding an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2 would be inherent in publicly available within CML496. 
Regarding claims 14-18, “transgenic” has not been defined to mean that a heterologous element has been included; while this is often what transgenic means in the art, it is not clear from the independent claim that there would be a marked difference between a transgenic plant comprising the recombinant DNA construct of claim 11 and the sequence derived from the line disclosed by CYMMT. Progeny plants of the line disclosed by CYMMT would also be expected to comprise the sequence encoding SEQ ID NO: 2. 
Addressing the 101 rejection as discussed above would obviate this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US PGPub no. 2008/0172765; 2008) in view of Rose (Rose et al. Genetics. 166(3): 1517-1527. 2003) and Sun (GenBank accession PWZ45972 (June 4, 2018)), taken with evidence from Bhavani (Bhavani, et al. GSTF International Journal of Biosciences (JBio). 2(2):1-7. 2013) and MaizeGDB (B73 RefGen_v2; Zm-B73 Reference NAM 5.0 RefGen_V3).
	The claims are drawn to a recombinant DNA construct comprising a polynucleotide operably linked to at least one regulatory sequence wherein said polynucleotide comprises a nucleic acid sequence encoding an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2; wherein the regulatory sequence is a promoter functional in a plant cell; wherein the polynucleotide comprises a nucleic acid sequence having at least 95% sequence identity to SEQ ID NO: 1; a transgenic plant cell comprising the recombinant DNA construct; a transgenic plant comprising the plant cell, wherein the plant is maize; transgenic seed produced from the transgenic plant and a progeny plant derived from the transgenic plant. 
Katagiri teaches transforming a maize plant to express resistance to Puccinia polysora [0049], teaching that RPP7 initiates resistance [0011]. Katagiri teaches that a transgenic plant prepared by the transformation method disclosed would provide a plant which produces seed and progeny plants from said seed comprising the nucleic acid in the transformation construct [0048]. 
Katagiri does not teach transformation with a polynucleotide encoding an RPP13 or an amino acid sequence with 90% identity to SEQ ID NO: 2. 
Rose teaches that RPP13 is known to provide disease resistance in Arabidopsis thaliana (page 15818, left column, paragraph 2).
	Bhavati teaches that it was known in the art that most of the genes responsible for SCR resistance are found in bins 10.00 and 10.01 (page 2, left column, paragraph 2). Bhavati teaches that SCR resistance genes Rpp9, RppQ, RppD, Rpp25 were mapped against maize reference genome B73 (“B73 RefGen_v2 (MGSC)”), providing a list of genes provided by BLAST analysis of the nucleotide sequence of bin 10.01 in maize in Table 2. 
	MaizeGDB teaches that for B73 RefGen_v2, bin 10.01 of chromosome 10 includes positions 2,647,442 to 5,005,413. Performing a BLAST in MaizeGDB aligning to Zm-B73 Reference NAM 5.0 RefGen_V3, the highest match to instant SEQ ID NO: 2 was to positions 2704404 to 2708761 on chromosome 10, teaching that the nucleic acid encoding the amino acid of SEQ ID NO: 2 is on the short arm of chromosome 10, in bin 10.01, in bin 10.01 in close proximity to bin 10.00 (see alignment below).
 
    PNG
    media_image1.png
    956
    604
    media_image1.png
    Greyscale

Sun teaches that locus PWZ45972, which shares 92% identity with instant SEQ ID NO: 2, is a putative disease resistance RPP13-like protein 1 from Zea mays (see alignment below). 

    PNG
    media_image2.png
    990
    543
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Katagiri to include transforming a plant to express a nucleotide encoding the putative RPP13-like protein 1 disclosed by Sun into a maize plant. One would be motivated to do so provided the teaching of Rose that RPP13 is known to provide disease resistance in Arabidopsis thaliana. It would have been obvious to one of ordinary skill in the art to substitute the RPP13 of Rose with the RPP13 of Sun because a different RPP13 gene would be expected to also confer disease resistance. One would be motivated to substitute the RPP13 of Rose for the RPP13 of Sun because if transforming a maize plant it would have an even higher expectation of successful transformation and expression of a maize-derived RPP13 as the one taught by Sun. It is commonly practiced in the art to transform maize to express one or more proteins conferring disease resistance. It would be expected that transforming a maize plant to express a disease resistance-associated protein would be expressed successfully. Expression of the protein of Sun would have been expected to provide disease resistance in a maize plant provided that it is described in GenBank as a putative disease resistance locus and because RPP-like genes are known to provide disease resistance, especially from the region which the nucleic acid encoding SEQ ID NO: 2 is located.

Conclusions
	Claims 11-18 are rejected.
	The claims are drawn to seeds and plants comprising nucleic acid SEQ ID NO: 1, encoding amino acid SEQ ID NO: 2 and methods of using said sequences to produce transgenic plants. Applicant has not provided any information regarding the source of SEQ ID NO: 1. Under Example 1 in the Specification, the Applicant provides “A SCR resistant inbred line was crossed to PH11VR, a SCR susceptible inbred line…”. Applicant has not provided the name of the SCR resistant inbred line. Without this information, a meaningful comparison of the genetic basis that would distinguish the instantly claimed invention from prior art cannot be made.
Thus, the Applicant is required to provide the necessary information requested under 37 CFR
1.105 (see below) to allow a complete search of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786 -9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                      
/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
1. Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming SEQ ID NO: 1 and 2 but is silent with respect to the source of the sequence. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply any breeding methodology and history regarding the development of the parent line providing SCR resistance.
- Such information should include the originating germplasm from which SEQ ID NOs: 1 and 2 were isolated.
-    Such information should include the all the designations/denominations used for the original parental lines.
- Such information should also include the public availability of such line(s).
-    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
(II) Please supply any patents or patent applications in which the SCR source parent is claimed or disclosed. 
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662